Third District Court of Appeal
                               State of Florida

                       Opinion filed November 3, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1735
                      Lower Tribunal No. F07-31687
                          ________________


                            Oscar R. Evans,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Oscar R. Evans, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and LOGUE and BOKOR, JJ.

     BOKOR, J.
      Oscar R. Evans challenges an order denying his motion to correct an

illegal sentence.   Specifically, Mr. Evans seeks credit in the underlying

sentence for 1,116 days of time served. However, the record reflects that

the trial court clearly explained, and Mr. Evans acknowledged, that he would

receive the credit for time served in a separate probation violation case, and

not the instant case. Since Mr. Evans was properly credited for time served

in this case, the trial court properly denied Mr. Evan’s motion. Martinez v.

State, 211 So. 3d 989, 991 (Fla. 2017) (explaining that sentencing errors that

can be corrected under rule 3.800(a) must be apparent from face of original

record).

      Affirmed.




                                      2